Citation Nr: 0625307	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  02-08 686	)	DATE
	)
		)
	

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
embolism. 

2.  Entitlement to service connection for a bilateral leg 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a pulmonary embolism and from a May 
2002 rating decision that denied service connection for a 
bilateral leg disability. 

The veteran testified before the Board sitting at the RO in 
September 2004. 

The Board remanded the claim in December 2004 and in January 
2006 for further development. 


FINDINGS OF FACT

1.  The veteran's pulmonary embolism, subsequent vena cava 
ligation, phlebitis, and on-going preventive treatment are 
not secondary to surgical procedures following a stab wound 
in service, nor are they related to any other incident of 
service. 

2.  Bilateral edema and skin disease of the veteran's legs 
are not related to exposure to mustard gas or any other 
incident of service. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary 
embolism have not been met. 38 U.S.C.A. § 1110 (West 2002), 
38 C.F.R. §§ 3.303, 3.310 (2005). 

2.  The criteria for service connection for a bilateral leg 
disability have not been met.  38 U.S.C.A. § 1110, 38 C.F.R. 
§§ 3.303, 3.310, 3.316 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001, March 2003, 
November 2004, and December 2004; rating decisions in March 
2001 and May 2002; statements of the case in June 2002 and 
November 2002; and supplemental statements of the case in 
December 2002 and May 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that he experienced a pulmonary embolism 
and subsequent phlebitis, bilateral leg edema, and on-going 
preventive treatment as a result of surgery following a 
service-connected stab wound.   He also contends that his 
bilateral leg pain, edema, and skin disease was caused by 
exposure to mustard gas in service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 
 
In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Such determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or as a result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered as part of the original condition.  38 C.F.R. 
§ 3.310. 

Pulmonary Embolism 

Service medical records showed that the veteran had an 
appendectomy in June 1973.  In post operative recovery, he 
experienced atelectasis (partially collapsed lung) which 
resolved prior to hospital discharge. 

In July 1943, he sustained a perforating stab wound to the 
abdomen that was determined to be in the line of duty, not 
due to misconduct.  VA hospital records from August 1943 to 
September 1943 showed that the veteran was admitted for 
emergency treatment and an exploratory laparotomy.  A 
herniation of the small intestine through a rent in the 
omentum was found and reduced, and a perforation was found in 
the small intestine which extended from the periphery through 
the lumen and into the mesentery.  About 3 inches of the 
small intestine were resected.

In December 1943, there was relaxation of the abdominal wall 
from the two large abdominal scars as a result of the stab 
wound and an intestinal obstruction (stasis) from internal 
causes due to stricture of the intestinal anastomosis that 
had been performed in August 1943.
In February 1945, the veteran was treated for epigastric 
discomfort and vomiting that had been "off and on" for the 
preceding 16 months.  A gastrointestinal (GI) series that 
month indicated retention of barium in the jejunum at the end 
of 4 hours, suggestive of possible functional disturbance in 
peristalsis, weakness of the small bowel resulting from 
previous stab wound of the abdomen.  Service medical records 
including a February 1946 discharge physical examination 
showed no diagnosis or treatment for a pulmonary embolism or 
phlebitis. 

October 1973 treatment notes from the veteran's private 
physician and from a private surgeon showed that the veteran 
was hospitalized to investigate pain in the upper abdomen and 
chest.  An upper gastrointestinal test series was normal, but 
a chest X-ray indicated possible pneumonia.  The condition 
progressed, and a lung scan and repeated chest X-rays showed 
a pulmonary embolism.  The veteran underwent a vena cava 
ligation and recovered in 7 days.  The diagnosis was repeated 
pulmonary emboli, cause undetermined.  The veteran was placed 
on an anti-coagulant medication. 

In a January 1980 letter, a private physician stated that the 
veteran was seen in December 1979 for recurrent small bowel 
obstruction and hiatal hernia.  Surgery including a hiatal 
herniorrhaphy, resection of the small bowel, lysis of 
multiple small bowel adhesions and Baker tube plication was 
accomplished in November 1979.  Numerous small bowel 
adhesions with partial obstruction and a devitalized limb of 
the bowel in the proximal jejunal area were found.  The 
examiner opined that this was created at the surgery for the 
trauma sustained during military service.  The hiatal hernia 
was noted to be of recent origin.  The RO requested the 
detailed clinical records of both surgeries but the hospital 
reported the records had been destroyed. 

Treatment notes in November 1981, November 1983, and from 
November 1984 through March 1995 showed continued preventive 
medication for recurrent thrombophlebitis and pulmonary 
emboli.  

In a December 1993 note, the veteran's private primary care 
physician summarized the history as part of a physical 
checkup.  He stated, "[The veteran] has had numerous health 
problems through the years beginning back when he was in 
service with a stab wound to his abdomen.  He had to have 
emergency surgery and some complications from that which 
required later surgery in later years.  He developed 
phlebitis and pulmonary embolism following the surgery.  He 
had to have vena cava litigation years ago and has been on 
coumadin for many years."  On examination, he noted mild 
edema but no evidence of acute phlebitis at the time.  

In a November 1983 note and again in a March 1995 letter, 
another private primary care physician restated the surgical 
history.  In the first note he stated that the vena cava 
ligation was done for recurrent thrombophlebitis and 
pulmonary emboli.  In the latter he stated, "Recurrent 
phlebitis began some years previously and resulted in life-
threatening pulmonary emboli which lead to vena cava ligation 
in November 1973."  The timing of the manifestation of the 
conditions is not entirely clear. 

In a May 1996 RO hearing, the veteran stated that a physician 
told him that the surgeries did have a relationship to the 
blood clot in his lung and that the vein ligation reduced 
blood flow in his legs that caused swelling and the need for 
support stockings.  He also noted, and the records reflect, 
that he had two other surgeries; one for removal of his 
appendix while in service and another for removal of his gall 
bladder in 1983.

VA examinations in December 1995 and February 1997 addressed 
the veteran's residual abdominal and gastrointestinal 
conditions but did not mention phlebitis or emboli.  However, 
VA treatment notes from 1994 through 2002 showed continued 
anti-coagulant medication regimen and the use of compression 
stockings. 

In February 2001, a VA examiner reviewed the entire record 
and examined the veteran.  The examiner noted the private 
physician records from 1983 and 1995 and concluded that the 
veteran's pulmonary embolism was the result of 
thrombophlebitis and was not secondary to abdominal surgery 
in 1943. 

However, in January 2005, another VA examiner incorrectly 
restated the history of abdominal surgeries as having 
occurred in 1943 and 1945.   He further stated that the 
veteran was showing signs of thrombophlebitis at that time.  
He stated that in 1972 the veteran was started on medication 
for recurrent pulmonary emboli and that there were no other 
apparent reasons for the emboli or the phlebitis which began 
post-operatively.  He concluded that the conditions were 
related to surgery for the service-connected stab wound.  In 
an August 2005 addendum, the physician stated that the 1943 
post-operation period was complicated by atelectasis-
pneumonia for which the veteran was given sulfa drugs.  He 
concluded that this indicated the veteran sustained a 
pulmonary embolism that resolved.  Although the 1943 hospital 
report following stab wound surgery showed the administration 
of sulfa drugs, there were no notations regarding 
atelectasis-pneumonia.  There was a record of atelectasis 
following the veteran's appendectomy in June 1943.  The 
physician further stated that the same problem emerged in 
1973 but was properly recognized as a pulmonary embolism.  He 
concluded that recurrent emboli first occurred at the time of 
the 1943 surgery.  

In October 2005, another VA examiner reviewed the claims 
file.  He found no evidence of a pulmonary embolism, 
phlebitis, or deep vein thrombosis in 1943.  He noted that at 
that time lung scans and angiograms were used to identify 
pulmonary embolisms and venograms were used to identify deep 
vein thrombosis.  None were of record.  He further stated 
that it would be impossible for a patient to have a pulmonary 
embolism in 1943 with no recurrence until 1973.  He therefore 
concluded that an embolism in 1973 was not related to surgery 
in 1943. 

In view of the conflicting opinions, the Board remanded the 
claim in January 2006 for further medical review.  In 
February 2006, a different respiratory physician reviewed the 
entire claims file including all previous medical opinions.  
He noted that the atelectasis following the 1943 appendectomy 
was a common occurrence following surgery and usually 
resolved with deep breathing exercises.  He further found 
that it was likely that the veteran did experience a 
pulmonary embolism in 1973 even though no lung scans, 
angiograms, or other diagnostic tests were conducted at the 
time.  He noted that there was no evidence of edema, blood 
clots, or phlebitis in the lower extremities until 1973 and 
that vena cava ligation reduces blood flow in the legs 
causing swelling and recurrent clots.  He concurred in the 
opinion of February 2001.  He did not concur with the opinion 
in January 2005 because the physician appeared to have 
misread the record and identified an embolism in 1943.  He 
stated that surgery in 1943 following the stab wound was not 
likely the cause of emboli and phlebitis that first 
manifested in 1973. 

The Board concludes that the most recent opinion of February 
2006 is the most probative and most compelling medical 
evaluation.  Since the dispositive issue is nexus to service, 
no greater weight is given to those physicians who actually 
examined and treated the veteran.  Evaluators in February 
2001 and October 2005 found no evidence of an embolism or 
phlebitis following surgery in 1943 and noted the first 
manifestation in 1973.  A physician in January 2005, who 
modified his evaluation in August 2005, did find in-service 
evidence of atelectasis following the appendectomy.  However, 
three other physicians did not find that to be the first 
manifestation of the veteran's recurrent emboli, phlebitis, 
and leg edema.  In addition, there was no evidence of a 
symptomatic complaint, diagnosis, or preventive treatment 
regimen for recurrent emboli or phlebitis from 1943 until 
1973.  

The veteran's recurrent pulmonary emboli and associated 
conditions first manifested many years after service the 
preponderance of the evidence shows that they were not 
related to the service-connected abdominal surgery or any 
other incident of service.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Bilateral Leg Disability

In a November 2001 statement and in an October 2002 RO 
hearing, the veteran described how he was exposed to mustard 
gas in May 1944 while performing duties in a chemical warfare 
unit at Camp VanDorn, Mississippi.  He participated in the 
disposal of gas masks that had been used by other soldiers 
and that the masks had mustard gas residue from a test and 
from a leaking gas canister.  He stated that another soldier 
working with him required surgery to remove contaminated, 
injured flesh from his arm.  In a September 2004 Board 
hearing, he further stated that he did not notice any skin 
injury, pain, or unusual sensation in his hands or legs at 
the time, but he did remember walking through and unloading a 
pile of masks.  He acknowledged that he first experienced 
pain, skin lesions, and "holes" in his legs in the last 5 
to 6 years and that no medical provider had told him that it 
was due to exposure to mustard gas. 

Full body exposure to sulfur or nitrogen mustard gas together 
with the subsequent development of certain specified diseases 
is sufficient to establish service connection for the 
condition.  The diseases include eye and respiratory 
disorders as well as leukemia and squamous cell cancer of the 
skin.  38 C.F.R. § 3.316.  Since there is no medical evidence 
to show that the veteran was diagnosed with a listed disease, 
this regulation does not apply.  

Pain, swelling, and skin lesions of the lower extremities are 
not chronic diseases entitled to the presumption of service 
connection.  38 C.F.R. § 3.309.  Therefore, the Board will 
evaluate the condition for direct service connection. 

Service medical records showed no complaint or treatment for 
exposure to chemical warfare agents or any other injuries or 
disease associated with the veteran's legs.  As discussed 
above, in 1973 the veteran was diagnosed with phlebitis, 
underwent a vena cava ligation, and started using support 
stockings in 1973.  A medical evaluator in February 2006 
noted that edema is a common complication of this procedure.  

The first manifestation of a skin condition of the legs was 
in July 1986 when a private physician noted contact 
dermatitis in the exact pattern of the support stockings worn 
for reduced blood circulation in the legs.  The physician 
recommended that the veteran discard the stockings, use a 
topical product to heal the lesions, and wash new stockings 
with a different soap.

In August 2001, a private physician noted that the veteran 
displayed edema due to venous insufficiency and vena stasis 
changes to the skin.  In January 2002, the veteran sought VA 
treatment for pain and dry skin on his legs. The examiner 
prescribed a topical lotion.  In February 2002 and March 
2002, the private physician noted that the veteran had 
experienced itching since November 2001 and indicated a 
possible diagnosis of shingles.  In May 2002, a VA examiner 
noted hyperpigmentation, scaling, and evidence of abrasion 
marks from itching and pitting edema.  He prescribed a 
soaking solution, and topical and oral medications.  In July 
2002, a physician diagnosed the condition as shingles, also 
known as herpes zoster, an activation of latent varicella 
virus.  Dorland's Illustrated Medical Dictionary 760 (28th 
ed. 1994).

The Board concludes that the veteran's bilateral leg 
disability manifested by pain, edema, and skin disease is not 
related to mustard gas exposure or any other aspect of 
service.  There is no evidence in service of treatment for 
any injury caused by chemical exposure.  Medical providers on 
many occasions attributed edema in his legs to reduced 
circulation caused by the 1973 vena cava ligation.  Although 
the veteran's reported history of exposure to mustard gas was 
recorded in treatment notes starting in 2001, no medical 
provider has related the veteran's skin disease to mustard 
gas exposure.  The first record of skin problems was in 1986, 
over 40 years after the reported exposure.  The skin 
conditions were first diagnosed as irritation from stockings 
and later as herpes zoster.  The latter is not listed in 
38 C.F.R. § 3.316 as a long term disorder caused by mustard 
gas exposure. 

The veteran's current symptoms of leg pain, swelling, skin 
lesions, and itching were first manifested many years after 
service and are not related to mustard gas exposure or any 
other aspect of service.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).










ORDER

Service connection for pulmonary embolism is denied. 

Service connection for a bilateral leg disability is denied. 







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


